Case 1:20-cv-00399-JTN-SJB ECF No. 88, PageID.429 Filed 02/23/21 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 JERRY CLAY,

        Plaintiff,

 v.

 GEORGE HAGA, et al.,

        Defendants.                                                  Case No. 1:20-cv-399
 _________________________
                                                                     HON. JANET T. NEFF
 SUSAN ELWELL,

        Counter-Claimant,

 v.

 JERRY CLAY,

        Counter-Defendant.
 _________________________/

                                             ORDER

       This is a civil action. The matter was referred to the Magistrate Judge, who issued a Report

and Recommendation on January 29, 2021, recommending that the Court dismiss Plaintiff’s claims

against Defendant Susan Elwell for failure to prosecute pursuant to Rule 41(b); John and Jane Doe

Defendants be dismissed for failure to prosecute; and the Court exercise its discretion not to enter

a default judgment and dismiss Susan Elwell’s counterclaim with prejudice. The Report and

Recommendation was duly served on the parties. No objections have been filed. See 28 U.S.C.

§ 636(b)(1). Accordingly:

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 87) is

APPROVED and ADOPTED as the Opinion of the Court.
Case 1:20-cv-00399-JTN-SJB ECF No. 88, PageID.430 Filed 02/23/21 Page 2 of 2



       IT IS FURTHER ORDERED that Plaintiff’s claims against Defendant Susan Elwell are

DISMISSED for failure to prosecute pursuant to Rule 41(b).

       IT IS FURTHER ORDERED that John and Jane Doe Defendants are DISMISSED for

failure to prosecute.

       IT IS FURTHER ORDERED that the Court exercises its discretion not to enter a default

judgment and instead DISMISSES Susan Elwell’s counterclaim with prejudice.



Dated: February 23, 2021                                   /s/ Janet T. Neff
                                                         JANET T. NEFF
                                                         United States District Judge
